DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”)
Chen et al. (US 5588098 A, hereinafter “Chen”)
Rhee et al. (US 9916689 B2, hereinafter “Rhee”)
Meagher (US 4694404 A, hereinafter “Meagher”)
Nichani et al. (US 5673334 A, hereinafter “Nichani”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 3  and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite in part “encoding a flag that indicates whether to apply at least one of the first process and the second process to the position information on the three-dimensional points included in the three- dimensional reference data”. However, based on the language of claims 1 and 10 both processes have to be applied. Therefore, it is not clear to the office how the flag is used to indicate which process is to be performed when both should be applied regardless as recites in claims 1 and 10. Appropriate explanation and or amendment are respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) and in view of Chen et al. (US 5588098 A, hereinafter “Chen”) and in view of Nichani et al. (US 5673334 A, hereinafter “Nichani”).
Regarding claims 1, 10, 19 and 20:
Mekuria teaches a three-dimensional data encoding and decoding method (Mekuria abstract, page 835, where Mekuria discloses encoding and corresponding decoding method using processor and memory), comprising:
generating predicted position information using position information on three-dimensional points included in three-dimensional reference data  associated with a time different from a time associated with current three-dimensional data (Mekuria page 831 and page 834, fig. 4, where Mekuria teaches generating predicted position using 3-D point clouds with previous and current 3-D data); and
encoding position information on three-dimensional points included in the current three-dimensional data, using the predicted position information (Mekuria pages 829 left column, 831 and 834-835, fig. 4, where Mekuria teaches encoding position information on 3-D points using the predicted position information).
Mekuria fails to explicitly disclose if the data is a reference data associated with time different than the current three-dimensional data.
However, since the predicted information using previous three-dimensional points the previous 3-D points can be considered or be interpreted as the reference 3-D point for the purpose of calculating the predicted position. Therefore, it would have been obvious to one of ordinary skill in the art to used reference three-dimensional position information points to encode position information point in the current three-dimensional data to achieve better data compression.
Mekuria fails to explicitly teach wherein in the generating of the predicted position information, the predicted position information is generated by applying (1) a first process including at least one of rotation and translation to the position information on the three-dimensional points included in the three- dimensional reference data, and (ii) a second process including at least one of rotation and translation to the position information on the three-dimensional points obtained through the first process, the first process using a first unit and the second process using a second unit that is smaller than the first unit.
Mekuria teaches the bounding boxes between frames are aligned in order to facilitate the interpretation process. Although only a scaling appears to be contemplated, it would be obvious to the skilled person that an additional rotation and translation would perfectly align the bounding boxes. As the rigid transform on macroblock level of p.834-835 of D1 follows this bounding box alignment, the skilled person would arrive at the invention. Furthermore, Chen teaches a method and apparatus for direct manipulation of 3-D objects on a computer display wherein 3-D bounding box can be aligned using concatenation of a scaling, a rotation and a translation transformation (Chen col. 11 lines 40-62, claims 46 and 93).
Therefore, taking the teachings of Mekuria and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to not only scale the 3-D point information but also translate and rotate them accordingly, in order to achieve better alignment for example.
Mekuria in view of Chen fails to explicitly teaches whether the generation of the predicted position is based on a first process and a second process wherein the first process includes a rotation and a translation and the second process includes at least one of rotation and translation.
However, Nichani in the same line of endeavor teaches method and apparatus for generating position information wherein the position information is generated using at least two process and the first process which can be taken as a coarse process uses rotation and translation and the second process which can be called refine process uses the result of the first process and performs also rotation and translation (Nichani col. 6 lines 45-65, col. 11 lines 6-45, col. 12 line 57-col. 13 line 10, figs. 4-6 and 8).
Therefore, taking the teaching of Mekuria , Chen and Nichani as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform a first translation and rotation as a coarse process and perform at least one of rotation and translation as a second process since the first process might not be very accurate therefore a second process would help increase the accuracy of the position determination.




Regarding claim 3:
Mekuria in view of Chen and in view of Nichami fails to explicitly teach further comprising:
encoding a flag that indicates whether to apply the at least one of the first process and the second process to the potion information on the tree-dimensional points included in the three-dimensional reference data.
However, Mekuria teaches separating the data by determining the data for the matrix (R) rotation translation and the vector (t) for translation (Mekuria pages 829 left column, 831 and 834-835, fig. 4).  And Chen teaches applying rotation, scaling and translation on the 3D bounding box (Chen col. 11 lines 40-62, claims 46 and 93). 
Therefore by separating them the indication of whether rotation and/or translation is to be applied is indicated. And if combined it would have been obvious to one of ordinary skill in the art to provide indication such as a flag to indicate with action should be taken on a particular piece of data, in order to control the flow and achieve the desired encoding and encoding goal such that rotation, translation and/or scaling can be performed on the combine data.
Regarding claims 4 and 13:
Mekuria in view of Chen and in view of Nichani teaches further comprising:
encoding information that indicates contents of at least one of the first process and the second process. (Mekuria pages 829 left column, 831 and 834-835, fig. 4; Chen col. 11 lines 40-62, claims 46 and 93).
Regarding claims 8 and 17:
Mekuria in view of Chen and in view of Nichani teaches wherein each of the three-dimensional points included in the three-dimensional reference data and the current three-dimensional data includes attribute information, and the three-dimensional data encoding method further comprises:
generating predicted attribute information using the attribute information of the three-dimensional points included in the three-dimensional reference data; and encoding the attribute information of the three-dimensional points included in the current three-dimensional data, using the predicted attribute information (Mekuria pages 829 left column, 831 and 834-835, fig. 4).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”), in view of Chen et al. (US 5588098 A, hereinafter “Chen”) and in view of Nichani et al. (US 5673334 A, hereinafter “Nichani”).
Regarding claims 3 and 12:
Mekuria in view of Chen and in view of Nichani fails to explicitly teach further comprising:
encoding a flag that indicates whether to apply the at least one of the first process and the second process to the potion information on the tree-dimensional points included in the three-dimensional reference data.
However, Mekuria teaches separating the data by determining the data for the matrix (R) rotation translation and the vector (t) for translation (Mekuria pages 829 left column, 831 and 834-835, fig. 4). 
Therefore, by separating the data such that some rotation and/or translation can be applied to either of them is an indication of whether rotation or translation is to be applied is indicated. And if combined it would have been obvious to one of ordinary skill in the art to provide indication such as a flag to indicate with action should be taken on a particular piece of data, in order to control the flow and achieve the desired encoding and encoding goal.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) in view of Chen et al. (US 5588098 A, hereinafter “Chen”), in view of Nichani et al. (US 5673334 A, hereinafter “Nichani”) and in view of Rhee et al. (US 9916689 B2, hereinafter “Rhee”).
Regarding claim 5 and 14:
Mekuria in view of Chen and in view of Nichani fails to explicitly teach wherein in the encoding:
differential position information is calculated, the differential position information being a difference between the predicted position information and the position information on the three-dimensional points included in the current three-dimensional data; and 
the differential position information is encoded
However, Mekuria teaches that the inter-prediction of the position information in D1 is lossy (p. 832, right col., last par.). In case a lossless prediction is required, it would be standard practice for the skilled person to add residual information to the coded bitstream and arrive at the invention. Furthermore, Rhee teaches and apparatus and method for estimating camera pose where in the position is predicted and the predicted position is compared to the 3-D position of the corresponding point to determine the difference (Rhee claims 8 and 14).
Therefore, taking the teachings of Mekuria, Chen, Nichani and Rhee as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the difference between the predicted point and the action point to determine and correct error in order to avoid encoding and decoding degradation.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) in view of Chen et al. (US 5588098 A, hereinafter “Chen”),  in view of Nichani et al. (US 5673334 A, hereinafter “Nichani”).and in view of Meagher (US 4694404 A, hereinafter “Meagher”).
Regarding claims 6-7 and 15-16:
Mekuria in view of Chen  and in view of Nichani fails to explicitly teach wherein the position information is:
represented using an octree structure: and expressed in a scan order that prioritizes a breadth over a depth in the octree structure.
However, Mekuria teaches performing an octree traversing to perform encoding and decoding of the three-dimensional information. Meagher teaches a high-speed image generation of complex solid objects using octree encoding wherein traversal schemes of the octree (such as "breadth-first" traversal, where an entire octree level is processed before the next level down is visited, or a hybrid of " depth-first" and " breadth-first" traversals) might be suitable for the generation of images (Meagher col. 17 lines 41-62).
Therefore, taking the teachings of Mekuria, Chen, Nichani and Meagher as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use either breadth first traversal or depth first traversal, to traverse the octree since it is well-known and would have been a variable option and would produce predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 29, 2022